EXHIBIT 10.23
RENT-A-CENTER, INC.
DIRECTOR STOCK UNIT AWARD AGREEMENT
          STOCK UNIT AWARD AGREEMENT made as of the ______ day of
_________________, 201__, between Rent-A-Center, Inc. (the “Company”) and
____________________ (the “Director”).
          1. Stock Unit Award. In accordance with and subject to the
Rent-A-Center, Inc. 2006 Long-Term Incentive Plan (the “Plan”) and this
Agreement, the Company hereby grants to the Director a deferred stock award
under the Plan, consisting of the right to receive _________ shares of the
Company’s common stock (“Shares”).
          2. Vesting and Issuance of Shares. This award is fully vested and
nonforfeitable from inception. The Director will be entitled to receive the
Shares covered by this award upon the termination of the Director’s service as a
member of the Company’s Board of Directors (the “Board”).
          3. Restrictions on Transfer. The Director’s right to receive Shares
under this Agreement may not be sold, assigned, transferred, alienated,
commuted, anticipated, or otherwise disposed of (except by will or the laws of
descent and distribution), or pledged or hypothecated as collateral for a loan
or as security for the performance of any obligation, or be otherwise
encumbered, and may not become subject to attachment, garnishment, execution or
other legal or equitable process, and any attempt to do so shall be null and
void.
          4. Compliance with Law. The Company will not be obligated to issue or
deliver Shares pursuant to this award unless the issuance and delivery of such
Shares complies with applicable law, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the requirements of any stock exchange or market upon which the
Company’s common stock may then be listed.
          5. Transfer Orders; Legends. All certificates for Shares delivered
under this Agreement shall be subject to such stock-transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
or market upon which the Common Stock may then be listed, and any applicable
federal or state securities law. The Company may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.
          6. Provisions of the Plan. The provisions of the Plan, the terms of
which are hereby incorporated by reference, shall govern if and to the extent
that there are inconsistencies between those provisions and the provisions
hereof. The Director acknowledges receipt of a copy of the Plan prior to the
execution of this Agreement.
          7. Dividend Equivalent Payments. Dividend equivalent payments shall be
payable with respect to the Shares covered by this Agreement if, as and when any
cash dividend is declared by the Board with respect to the Company’s common
stock.

- 1 -



--------------------------------------------------------------------------------



 



          8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its principles
of conflict of laws.
          9. Miscellaneous. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
other than by written instrument executed by the parties.
          IN WITNESS WHEREOF, this Agreement has been executed as of the date
first above written.

           

RENT-A-CENTER, INC.
      By:                                       Director           

- 2 -